       Case 2:19-cv-00273-KJM-DB Document 62 Filed 09/17/20 Page 1 of 2


     Micha Star Liberty (SBN 215687)
 1   H. Larry Elam III (SBN 178836)
     LIBERTY LAW
 2   1970 Broadway, Suite 700
     Oakland, CA 94612
 3   Telephone: (510) 645-1000
     Facsimile: (888) 645-2008
 4   E-mail: team@libertylaw.com
 5   Attorneys for Plaintiff, I.V.
 6

 7
                                     UNITED STATES DISTRICT COURT
 8
                        EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO
 9

10   I.V., a minor, by and through her Guardian ad   Case No. 2:19-cv-00273-KJM-DB
     Litem Ron V.,
11                                                   NOTICE OF WITHDRAWAL OF
                     Plaintiff,                      APPEARANCE AND REQUEST FOR
12                                                   ORDER
             v.
13

14   VACAVILLE UNIFIED SCHOOL DISTRICT,              Courtroom:      Courtroom 3, 15th floor
     a public entity; JANE                           Judge:         The Hon. Kimberly J. Mueller
15   SHAMIEH, an individual; KIM KLOPSON, an
     individual; and DOES 1 through 50,
16   inclusive,
                                                     Case Filed: February 13, 2019
17                   Defendants.
18

19

20

21

22

23

24

25

26

27

28

                                       1
           NOTICE OF WITHDRAWAL OF APPEARANCE AND REQUEST FOR ORDER
       Case 2:19-cv-00273-KJM-DB Document 62 Filed 09/17/20 Page 2 of 2



 1          PLEASE TAKE NOTICE that Ian Hansen, formerly of Liberty Law, hereby respectfully
 2   withdraws his appearance as counsel of record for Plaintiffs in the above-captioned case as he is no
 3   longer employed by Liberty Law effective September 11, 2020.
 4          Micha Star Liberty of Liberty Law will continue to serve as lead counsel for Plaintiff I.V. for
 5   all purposes, including the pending Application for a Minor’s Compromise which is set for hearing
 6   October 16, 2020.
 7

 8   Dated: September 16, 2020                           Respectfully Submitted,
 9                                                       By: /s/ Ian Hansen
                                                         Micha Star Liberty (SBN 215687)
10                                                       Ian Hansen (255449)
                                                         LIBERTY LAW
11                                                       1970 Broadway, Suite 700
                                                         Oakland, CA 94612
12                                                       Telephone: (510) 645-1000
                                                         Facsimile: (888) 645-2008
13                                                       E-mail: team@libertylaw.com
14                                                       Attorneys for Plaintiff I.V.
15

16

17          IT IS SO ORDERED

18   Dated: September 16, 2020.

19

20

21

22

23

24

25

26

27

28

                                      2
          NOTICE OF WITHDRAWAL OF APPEARANCE AND REQUEST FOR ORDER
